Examiner’s Comment
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power conversion device for performing power conversion between a first DC voltage and a second DC voltage, the power conversion device comprising: a controller to control the voltage conversion in each of the first and second bridge circuits, wherein the controller calculates a passing current passing through the inductance element based on a difference between a first alternating current flowing between the first AC terminal and the inductance element and a second alternating current flowing between the second AC terminal and the inductance element, the controller detects a first DC component included in the passing current, and the controller changes a duty in the first AC voltage and the second AC voltage to cancel the detected first DC component, the duty being a ratio of a positive potential period and a negative potential period, in combination with all the limitations set forth in claim 1. 	Regarding claim 4, the prior art fails to teach or disclose a power conversion device for performing power conversion between a first DC voltage and a second DC voltage, the power conversion device comprising: a controller to control the voltage conversion in each of the first and second bridge circuits, wherein the controller calculates a passing current passing through the inductance element based on a difference between a first alternating current flowing between the first AC 4Application No. 16/965,411 Reply to Office Action of October 13, 2021 terminal and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838